                   Case 1:14-md-02543-JMF Document 7872 Filed 04/23/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                                  )
        IN RE:                                                    )
                                                                  )
        GENERAL MOTORS LLC                                        )
                                                                        No. 14-MD-2543 (JMF)
        IGNITION SWITCH LITIGATION                                )
                                                                        No. 14-MC-2543 (JMF)
                                                                  )
        This Document Relates to:                                 )
                                                                        Hon. Jesse M. Furman
        Plaintiff Mamoon Sinnokrot                                )
        in the Following Case: 1:15-cv-05222;                     )
        Atz, et al. v. General Motors, LLC                        )
                                                                  )

             MOTION TO VACATE ORDER (DOC. 299 AND 14-MD-2543-JMF Doc. 7857)
                        AND TO WITHDRAW MOTION (DOC. 295)

              Counsel for the above-referenced Plaintiff respectfully move the Court to vacate its order

      (Doc. 299 and 14-MD-2543-JMF Doc. 7857) on Plaintiff’s Motion to Withdraw (Doc. 295) and to

      withdraw Plaintiff’s motion (Doc. 295) from the docket. After further discussions with Defendant’s

      counsel, the parties’ counsel agree that the procedure set forth in Federal Rule of Civil Procedure

      25(a) is the appropriate process here rather than Plaintiff’s counsel’s withdrawal from the case,

      given that Plaintiff is deceased and no person has yet been identified as a potential representative

      of decedent in the case. Plaintiff’s counsel intends to file promptly a Suggestion of Death for

      Plaintiff.

              WHEREFORE, Plaintiff’s counsel respectfully asks that the Court grant this motion, that it

      vacate its prior Order (Doc. 299 and 14-MD-2543-JMF Doc. 7857), and that Plaintiff’s prior Motion

      to Withdraw (Doc. 295) be withdrawn from the docket.

Application GRANTED, except to the extent that it requires docket entries to be removed. The
Clerk of Court is directed to terminate 14-MD-2543, ECF No. 7871 and 15-CV-5222, ECF Nos.
295 and 303, and to vacate 14-MD-2543, ECF No. 7857 and 15-CV-5222, ECF No. 299. SO
ORDERED.


                                     April 23, 2020
                                                       1
         Case 1:14-md-02543-JMF Document 7872 Filed 04/23/20 Page 2 of 2



Dated: April 23, 2020                                 Respectfully Submitted,

                                                      BAILEY COWAN HECKAMAN PLLC

                                                      /s/ Robert W. Cowan
                                                      K. Camp Bailey
                                                      Robert W. Cowan
                                                      Laurence Tien
                                                      5555 San Felipe St., Suite 900
                                                      Houston, Texas 77056
                                                      Telephone: (713) 425-7100
                                                      Facsimile: (713) 425-7101
                                                      cbailey@bchlaw.com
                                                      rcowan@bchlaw.com
                                                      ltien@bchlaw.com

                                                      ATTORNEYS FOR PLAINTIFF



                                 CERTIFICATE OF SERVICE

       I, Robert W. Cowan, hereby certify that on April 23, 2020, I electronically filed the

 foregoing Document using the CM/ECF system which will serve notifications of such filing to the

 email of all counsel of record in this action.


                                                      /s/ Robert W. Cowan
                                                      Attorney for Plaintiff




                                                  2
